April 15, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Subj:Variable Account A – EliteDesigns File Nos.:333-142084 & 811-21104 Dear Sir or Madam: Enclosed for filing pursuant to Rule485(b)(1) under the Securities Act of 1933 is Post-Effective Amendment No.7 to the Registrant's registration statement under the Securities Act of 1933 and Post-Effective Amendment No.20 to the Registrant's registration statement under the Investment Company Act of 1940 (the “Amendment”). An effective date of April 18, 2011 is indicated.As counsel who has reviewed the Amendment, I represent that it does not contain disclosures that render it ineligible to become effective under paragraph (b) of Rule 485.Further, no sales of the contract described in the Amendment were made prior to April 18, 2011 using the prospectuses included in the Amendment. If you have any questions concerning this filing, please contact me at (785)438-3321 or Elisabeth Bentzinger at (202) 383-0717. Sincerely, /S/ Chris Swickard Associate General Counsel First Security Benefit Life Insurance and Annuity Company of New York
